Exhibit 10.24

 

EXTENSION OF TERM OF THE AMENDED AND RESTATED ADMINISTRATION AND LIQUIDATION
AGREEMENT

 

This agreement to extend the term of the Amended and Restated Administration and
Liquidation Agreement (defined below) (this “Agreement”) is made as of December
8, 2004 by and between Calypso Management, LLC, a Delaware limited liability
company (“Calypso”) and Harbor Global Company Ltd., a Bermuda limited duration
company (“Harbor Global”).

 

WHEREAS, the parties hereto desire to extend the term of the Amended and
Restated Administration and Liquidation Agreement, effective as of July 10,
2003, by and between Calypso and Harbor Global (the “Amended and Restated
Administration and Liquidation Agreement”), for an additional one year term, or
up to October 24, 2006, but in no event beyond the date Harbor Global is
liquidated.

 

NOW, THEREFORE, in consideration of the foregoing, and the covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

 

  1. Acknowledgement of Notice to Extend Term. The parties hereto acknowledge
that Harbor Global has given written notice to Calypso, as required by Section 2
of the Amended and Restated Administration and Liquidation Agreement, to extend
the term of the Amended and Restated Administration and Liquidation Agreement
for an additional one year term, or up to October 24, 2006, but in no event
beyond the date Harbor Global is liquidated.

 

  2. Extension of Term. Pursuant to Section 2 of the Amended and Restated
Administration and Liquidation Agreement, the parties hereto agree to extend the
term of the Amended and Restated Administration and Liquidation Agreement for an
additional one year term, or up to October 24, 2006, but in no event shall the
Amended and Restated Administration and Liquidation Agreement extend beyond the
date Harbor Global is liquidated.

 

  3. Miscellaneous.

 

  a. This Agreement is effective as of the date hereof, and except as set forth
herein, the Amended and Restated Administration and Liquidation Agreement
remains in full force and effect and is otherwise unaltered by this Agreement.

 

  b. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same instrument. A facsimile or photocopy of a counterpart shall be
sufficient to bind the party or parties whose signature(s) appear thereon.

 

  c. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to its conflicts of
laws principles.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

CALYPSO MANAGEMENT LLC

By:   /s/    STEPHEN G. KASNET        

Name:

  Stephen G. Kasnet

Title:

  President and Chief Executive Officer

 

HARBOR GLOBAL COMPANY LTD.

By:   /S/    JOHN H. VALENTINE        

Name:

  John H. Valentine

Title:

  Chairman of the Board

 

2